682 S.E.2d 209 (2009)
Ronald E. FORD, Sr., Administrator of the Estate of Sean Paddock (formerly known as Sean Ford), decedent,
v.
Johnny PADDOCK, and wife Lynn Paddock; Wake County Department of Human Services; Maria F. Spaulding, in her capacity as Director of the Wake County Department of Human Services; Warren Ludwig, in his capacity as Wake County Director of Child Welfare and Mental Health; and Children's Home Society Of North Carolina, Inc.
No. 198P09.
Supreme Court of North Carolina.
August 27, 2009.
David S. Coats, Raleigh, for Children's Home.
Jerome P. Trehy, Raleigh, David F. Mills, for Ronald Ford.
Scott W. Warren, Raleigh, for Wake County DHS, et al.
Prior report: ___ N.C.App. ___, 674 S.E.2d 689.

ORDER
Upon consideration of the petition filed on the 11th of May 2009 by Defendants (Wake Co. DHS, Spaulding and Ludwig) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th of August 2009."